State of New York
                      Supreme Court, Appellate Division
                         Third Judicial Department
Decided and Entered: April 28, 2016                       519149
________________________________

SCOTT YOUNG,
                       Appellant,
         v                                     MEMORANDUM AND ORDER

STATE OF NEW YORK et al.,
                    Respondents.
________________________________


Calendar Date:      March 23, 2016

Before:      Peters, P.J., Lahtinen, Rose, Lynch and Aarons, JJ.

                                __________


         Scott Young, Auburn, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Kathleen M.
Treasure of counsel), for respondents.

                                __________


Lahtinen, J.

      Appeal from an order of the Court of Claims (Debow, J.),
entered May 3, 2014, which, among other things, granted
defendants' motion to dismiss the claim.

      Claimant, an inmate, requested reimbursement for the value
of personal property allegedly lost as a result of his transfer
from one correctional facility to another. His request was
denied and his administrative remedies with respect to such
denial were exhausted on June 17, 2013. Thereafter, he filed a
claim against defendants seeking the same relief.1 The claim was
served by priority mail and received by the Attorney General on


     1
        Claimant filed a notice of intention to file a claim
prior to exhausting his administrative remedies.
                              -2-                519149

October 23, 2013. Defendants served an answer and then moved to
dismiss the claim on the ground that it was untimely and not
properly served in accordance with the requirements of Court of
Claims Act §§ 10 (9) and 11 (a) (1). Claimant opposed the motion
and cross-moved to, among other things, file a late claim. The
Court of Claims denied claimant's cross motion, granted
defendants' motion and dismissed the claim. Claimant now
appeals.

      Initially, we note that the time requirements set forth in
the Court of Claims Act for filing a claim are strictly
construed, as such requirements are jurisdictional in nature (see
Encarnacion v State of New York, 112 AD3d 1003, 1004 [2013];
Roberts v State of New York, 11 AD3d 1000, 1001 [2004]). Court
of Claims Act § 10 (9) provides that an inmate filing a claim for
loss of property must file and serve it within 120 days of the
date that administrative remedies were exhausted (see Bush v
State of New York, 60 AD3d 1244, 1245 [2009]). In addition,
Court of Claims Act § 11 (a) (1) requires that the claim be
served upon the Attorney General either personally or by
certified mail, return receipt requested (see Miranda v State of
New York, 113 AD3d 943, 943 [2014]; Spaight v State of New York,
91 AD3d 995, 995 [2012]) and provides that service is not
complete until the claim is received by the Attorney General (see
Brown v New York State Bd. of Parole, 11 AD3d 842, 843 [2004]).
Here, the 120-day period expired on October 15, 2013. The claim,
however, was not served either personally or by certified mail
and the Attorney General did not receive it until October 23,
2013. In view of claimant's failure to comply with the statutory
requirements, the claim was properly dismissed.

      Although claimant argues that the deficiencies in service
were the fault of the prison officials who failed to mail the
claim in a timely and proper manner, the record does not
substantiate this assertion. Furthermore, to the extent that
claimant cross-moved for permission to file a late claim (see
Court of Claims Act § 10 [6]) or, alternatively, to treat the
notice of intention to file a claim as a claim (see Court of
Claims Act § 10 [8] [a]), such remedies are not applicable to
inmate property claims under Court of Claims Act § 10 (9) (see
Spaight v State of New York, 91 AD3d at 995-996; Pristell v State
                              -3-                  519149

of New York, 40 AD3d 1198, 1198-1199 [2007]; Roberts v State of
New York, 11 AD3d at 1001). Therefore, we find no reason to
disturb the order of the Court of Claims.

     Peters, P.J., Rose, Lynch and Aarons, JJ., concur.



     ORDERED that the order is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court